Judgment, Supreme Court, New York County (Daniel Conviser, J.), rendered March 11, 2008, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of six years, to be followed by a three-year term of postrelease supervision, unanimously reversed, on the law, defendant’s motion to suppress granted and the indictment dismissed.
As the People concede, defendant is entitled to suppression of evidence recovered by way of a manual body cavity search conducted without a warrant or exigent circumstances (see People v Hall, 10 NY3d 303 [2008], cert denied 555 US —, 129 S Ct 159 [2008]). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.